UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7378


RAYMOND W. CARTER,

                  Plaintiff - Appellant,

             v.

WARDEN ANDERSON, Wateree Correctional Institution; WARDEN
WHITE, Wateree Correctional Institution; PRINCIPAL DIVINE,
Ridgeland Correctional Institution,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cv-00497-GRA)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond W. Carter, Appellant Pro Se.    Charles Franklin Turner,
Jr., Samuel C. Weldon, TURNER, PADGET, GRAHAM & LANEY, PA,
Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raymond W. Carter appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.     We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                   Carter

v. Anderson, Case No. 6:08-cv-00497-GRA (D.S.C. July 17, 2009).

We   dispense    with     oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2